2020 WI 19

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2018AP1176-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Richard E. Reilly, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant-Respondent,
                            v.
                       Richard E. Reilly,
                                 Respondent-Appellant.

                           DISCIPLINARY PROCEEDINGS AGAINST REILLY

OPINION FILED:         February 20, 2020
SUBMITTED ON BRIEFS:   December 23, 2019
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
ZIEGLER J., dissents, joined by REBECCA GRASSL BRADLEY, J.
NOT PARTICIPATING:



ATTORNEYS:



      For the respondent-appellant, there were briefs filed by
Peyton B. Engel, Richard E. Reilly, and Hurley Burish, S.C.,
Madison.


      For the complainant-respondent, there was a brief filed by
Kim M. Kluck and Office of Lawyer Regulation, Madison
                                                                    2020 WI 19
                                                            NOTICE
                                              This opinion is subject to further
                                              editing and modification.   The final
                                              version will appear in the bound
                                              volume of the official reports.
No.     2018AP1176-D


STATE OF WISCONSIN                        :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Richard E. Reilly, Attorney at Law:

Office of Lawyer Regulation,                                      FILED
             Complainant-Respondent,                         FEB 20, 2020
       v.                                                        Sheila T. Reiff
                                                             Clerk of Supreme Court
Richard E. Reilly,

             Respondent-Appellant.




       ATTORNEY   disciplinary    proceeding.        Attorney's         license

suspended.


       ¶1   PER CURIAM.    Attorney Richard E. Reilly has appealed a

report and recommendation filed by Referee John B. Murphy, finding

that   Attorney   Reilly   committed   five    counts      of    professional

misconduct and recommending that his license to practice law in

Wisconsin be suspended for 60 days. Attorney Reilly has stipulated

to the misconduct.     He has appealed the referee's recommendation

for a 60-day suspension and argues that a public reprimand is an

appropriate sanction.
                                                                 No.   2018AP1176-D



       ¶2   Upon   careful    review    of    this     matter,   we    uphold   the

referee's findings of fact and conclusions of law.                 We agree with

the referee that a 60-day suspension of Attorney Reilly's Wisconsin

law license is an appropriate sanction for his misconduct.                      We

also agree that Attorney Reilly should be required to satisfy any

financial obligations that may be imposed by the circuit court in

the E.M. case.     In addition, we find it appropriate to follow our

normal custom of imposing the full costs of this proceeding, which

are $15,830.87 as of September 5, 2019, on Attorney Reilly.

       ¶3   Attorney   Reilly    was        admitted    to    practice    law    in

Wisconsin in 1966 and practices at Gimbel, Reilly, Guerin & Brown,

LLP.    In 1985 he received a consensual private reprimand for

neglecting two estates and not communicating with an heir. Private

reprimand, No. 85-4.         In 2004, he received a consensual public

reprimand for misconduct that consisted of failing to act with

reasonable   diligence   and    promptness       by    failing    to   thoroughly

prepare a divorce client's case and for failing to timely file his

own Wisconsin income tax returns.            Public Reprimand of Richard E.
Reilly,      No.    2004-6       (electronic           copy      available       at

https://compendium.wicourts.gov/app/raw/

002074.html.

       ¶4   On June 25, 2018, the Office of Lawyer Regulation (OLR)

filed a complaint alleging that Attorney Reilly had engaged in

five counts of misconduct.        The first three counts of misconduct

arose out of his representation of E.M. in a divorce action in

Ozaukee County Circuit Court.          Attorney Reilly began representing
E.M. in the divorce in June 2014.                E.M. had previously been
                                        2
                                                     No.   2018AP1176-D



represented by two other attorneys.      E.M.'s husband, M.M., was

represented by Attorney Linda Ann Ivanovic in the divorce and post-

judgment proceedings.

     ¶5     On October 22, 2014, E.M. filed her financial disclosure

statement.     She listed a number of debts that would subsequently

be listed in the same amounts in her list of debts in the divorce

judgment.     Attorney Reilly's law firm assisted E.M. in preparing

the financial disclosure statement.

     ¶6     A trial was held in the divorce proceeding beginning on

October 22, 2014 and continuing on two days in November, 2014.

Ozaukee County Circuit Court Judge Paul V. Malloy granted the

judgment of divorce on November 25, 2014.

     ¶7     On December 10, 2014, Attorney Reilly deposited a check

from M.M. made payable to Gimbel, Reilly, Guerin & Brown, LLP Trust

Account in the amount of $97,286.85 into his law firm's trust

account.     The funds related to a retirement account, and the memo

line on the check said, "50% of Ameritrade."

     ¶8     On January 21, 2015, Judge Malloy held a hearing to
clarify the divorce judgment. Judge Malloy said E.M.'s debts "need

to be resolved" and that E.M. was "not to discharge them in

bankruptcy."     Referring to the funds from the retirement account,

Judge Malloy said, "As far as I'm concerned, that money was being

put into essentially a constructive trust to make sure everybody

is paid, that [E.M.] walks out of this without all kinds of debt

because they would come back to [M.M.]."

     ¶9     Judge Malloy entered the findings of fact, conclusions
of law and judgment of divorce in the case on February 26, 2015.
                                   3
                                                                No.    2018AP1176-D



In the judgment of divorce, Judge Malloy appointed Scribner Cohen

& Company as E.M.'s conservator to manage her funds, maintenance,

assets, and pay her bills.        The judgment of divorce set forth the

division of specific debts and financial obligations and said that

E.M.'s conservator "shall manage her debts" and "is ordered to pay

all of her debts with the funds she received from Respondent's

401(k)."

     ¶10    The    judgment     of      divorce     specified     that     E.M.'s

psychologist      fees,   CPA   fees,    and   fees   owed   to   the    parties'

attorneys shall take priority and be considered marital support

orders.     The divorce judgment ordered that title to a 2014 Range

Rover vehicle be immediately transferred to E.M.                      The divorce

judgment ordered that E.M.'s one-half of the Ameritrade account be

cashed in and the funds be provided to E.M.'s conservator, who

shall manage her assets and pay her bills as specified in the

divorce judgment.

     ¶11    Attorney Reilly did not provide the Ameritrade funds,

which had been placed in his law firm's trust account, to the
conservator.      Attorney Reilly used some of the Ameritrade funds to

pay for items not included in E.M.'s debts listed in the divorce

judgment,    including     cleaning     services,     payments    for    personal

loans, credit card and dentist bills for one of E.M.'s children,

cable television and DirecTV bills, car maintenance and repair

bills, medical spa treatment bills, and a plane ticket for one of

E.M.'s children.     Attorney Reilly's use of the Ameritrade funds to

pay for items that were not listed in the divorce judgment left
other debts that were listed in the judgment unpaid.
                                         4
                                                            No.     2018AP1176-D



     ¶12   In April 2015, Capital One filed a small claims action

against E.M. to collect credit card debt that had been listed in

the divorce judgment but had not yet been paid.                   Judgment was

entered against E.M. on May 20, 2015 for $4,623.03, plus costs and

fees.

     ¶13   On June 1, 2015, Capital One filed another small claims

action against E.M. to collect credit card debt that had been

listed in the divorce judgment but had not yet been paid.              Judgment

was entered against E.M. in that case on October 7, 2015 for

$5,089.25, plus costs and fees.

     ¶14   The judgment in the first small claims case was satisfied

in June 2015.

     ¶15   In either June or the beginning of July 2015, Scribner

received a check for $392,322.72 which represented E.M.'s share of

the 401(k) retirement account funds.          On July 8, 2015, Attorney

Reilly directed Scribner to pay $134,375.67 to his law firm for

work performed for E.M. in the divorce.           This amount represented

work performed up to the date of payment.
     ¶16   On   July   15,   2015,   E.M.   was   charged   in     a   criminal

complaint with one count of battery or threat to a judge, a felony,

and two counts of aggravated battery-intend great bodily harm,

also a felony, in Ozaukee County Circuit Court.                   The charges

stemmed from E.M.'s efforts to hire a hit man to batter Judge

Malloy, M.M., and M.M.'s then girlfriend.

     ¶17   On August 3, 2015, Attorney Reilly deposited a check for

$71,000 from S & S Auto Broker, Inc. made payable to E.M. into a
second trust account at his law firm.         The check was for the sale
                                     5
                                                                 No.   2018AP1176-D



of the 2014 Range Rover.        Attorney Reilly did not deliver the funds

from the sale of the Range Rover to Scribner.

     ¶18    On August 7, 2015, Waukesha County Circuit Court Judge

Jennifer R. Dorow was assigned to preside over post-judgment

proceedings in the M. divorce.

     ¶19    On   August   10,    2015,       Attorney   Reilly    directed    that

$25,000 be paid to his law firm as an advanced fee from his law

firm's trust account (the account holding the Range Rover sale

proceeds) as a retainer for E.M.'s criminal defense.

     ¶20    On August 17, 2015, Attorney Ivanovic, on behalf of M.M.,

filed a third post-judgment order to show cause for contempt on

E.M., Attorney Reilly, and Scribner, based on the fact that M.M.

had not received the attorney fees which E.M. had been ordered to

pay in the divorce judgment.             On September 16, 2015, Attorney

Ivanovic amended the third order to show cause to include a request

for an accounting of E.M.'s funds held by Attorney Reilly and

Scribner.

     ¶21    On November 17, 2015, Attorney Reilly provided a joint
accounting to Attorney Ivanovic which did not distinguish which

funds were being held by him and which funds were being held by

Scribner.

     ¶22    On November 24, 2015, M.M. filed a fourth post-judgment

order to show cause for contempt alleging that Attorney Reilly and

Scribner violated the orders contained in the judgment of divorce

by directing that money be used to pay for debts which were not

specifically identified in the divorce judgment.


                                         6
                                                            No.   2018AP1176-D



     ¶23   On   December   9,   2015,   Attorney   Reilly    directed    that

$34,000 be paid from his law firm's trust account holding the Range

Rover proceeds to the Ozaukee County Clerk of Courts for E.M.'s

bail.   The $34,000 included $15,000 that Attorney Reilly's law

firm had received from E.M.'s family member and $19,000 that his

law firm received from the sale of the Range Rover.           After issuing

the check for $34,000 toward E.M.'s bail and a check for GPS

monitoring, $48.25 remained in the trust account that had been

holding the Range Rover proceeds.

     ¶24   As of December 9, 2015, all $97,286.85 of the Ameritrade

funds had been disbursed from the trust account by Attorney

Reilly's law firm.    As of that date, unpaid debts and obligations

exceeding $72,000 that had been ordered paid in the divorce

judgment remained unpaid.

     ¶25   On or about December 22, 2015, Attorney Reilly directed

Scribner to pay $6,000 from funds held by Scribner toward E.M.'s

bail in the criminal case.

     ¶26   Judge Dorow heard testimony regarding the fourth order
to show cause on January 16 and February 25, 2016.                  Attorney

Reilly, M.M., and Scribner representative Jessica Gatzke testified

at the hearing.

     ¶27   Jessica Gatzke testified she knew the $71,000 received

from the sale of the Range Rover and $97,000 from the Ameritrade

account, which the court had ordered her to manage, had been placed

in Attorney Reilly's trust accounts.         Gatzke testified that she

did not request that those funds be transferred to Scribner because


                                    7
                                                                  No.   2018AP1176-D



the money was in an attorney's trust account and she had no reason

to believe it was not accounted for.

      ¶28    Attorney Reilly testified he did not turn over proceeds

from the sale of the Range Rover to Scribner because there was a

need for funds for E.M.'s criminal defense.                   Attorney Reilly

admitted that the $97,000 in funds from the Ameritrade account

were placed in his law firm's trust account and that he did not

turn those funds over to the conservator.               He further admitted he

approved paying some of amounts in excess of the amounts specified

in   the    divorce    judgment,   and       he   admitted   he     directed     the

conservator and his law firm to pay money for E.M.'s bail even

though there was nothing in the divorce judgment authorizing funds

to be used for that purpose.

      ¶29    On July 6, 2016, Attorney Reilly's law firm, on behalf

of Attorney Reilly and E.M., and Attorney Ivanovic presented

argument to Judge Dorow regarding the fourth order to show cause.

In Judge Dorow's oral decision, she found Attorney Reilly in

contempt of court for multiple intentional and willful violations
of the divorce judgment, including failing to turn over the

Ameritrade funds or the proceeds from the sale of the Range Rover

to the conservator; directing excess payments to his law firm and

other creditors; paying a $25,000 retainer to his law firm in

E.M.'s criminal matter; paying $19,000 from his law firm's trust

account toward E.M.'s bail; and directing the conservator to pay

$6,000 toward E.M.'s bail.

      ¶30    Judge    Dorow   ordered    that     the   Ameritrade      funds,   the
proceeds from the Range Rover sale, the retainer in the criminal
                                         8
                                                   No.     2018AP1176-D



case, the bail money, and the excess payments of professional fees

be returned within 30 days.    She also found that so long as the

debts listed in the divorce judgment remained unpaid, the contempt

of court was ongoing.   Judge Dorow commented, "[It] really appears

to this Court that the funds of [E.M.] were nothing short of a

repository of funds for Gimbel, Reilly, Guerin and Brown and their

attorneys' fees."   Judge Dorow entered a written decision of her

findings on July 18, 2016.     Attorney Reilly and Scribner were

ordered to pay specific amounts to a successor conservator.

     ¶31   In August 2016, Attorney Reilly filed a notice of appeal

from the order holding him in contempt of the judgment of divorce.

The court of appeals affirmed in part and reversed in part.       With

respect to the award of attorney fees, the court of appeals held

that the circuit court did not err in determining that Attorney

Reilly and Scribner engaged in contemptuous conduct in paying

Attorney Reilly fees related to the divorce action that were in

excess of the fees due through February 26, 2015.        The court of

appeals remanded the issue to the circuit court to determine what
amount of fees was reasonably incurred through February 26, 2015.

     ¶32   The court of appeals also held that the circuit court

did not err in determining that Attorney Reilly and Scribner

engaged in contemptuous conduct in paying professional fees in

excess of the fees due.     The court of appeals observed that by

paying excess professional fees, Attorney Reilly and Scribner

compromised Scribner's ability to fairly pay other debts as ordered

in the divorce judgment.


                                 9
                                                     No.   2018AP1176-D



     ¶33    With respect to Scribner using $6,000 from E.M.'s funds

toward payment of E.M.'s bail, the court of appeals noted that

Scribner's clear and specific directive in the divorce judgment

was to pay E.M.'s debts and bills listed in the divorce judgment.

The court of appeals held that using funds for bail unquestionably

did not qualify as payment of a debt, much less one of the itemized

debts that Scribner was authorized and directed to pay.             In

addition, the court of appeals held the circuit court did not err

in finding Attorney Reilly in contempt for directing that $19,000

be paid from his trust account toward E.M.'s bail.

     ¶34    The court of appeals also affirmed the circuit court's

finding of contempt in relation to Attorney Reilly's payment of

the $25,000 to his law firm because he did not specifically

challenge that finding of contempt.     The court of appeals said

Attorney Reilly's involvement with selling the Range Rover and

keeping $25,000 of the funds as payment to his law firm for E.M.'s

criminal representation was directly in conflict with the divorce

judgment.    Scribner filed a petition for review with this court.
This court denied the petition for review in October 2017.

     ¶35    The OLR's complaint alleged the following counts of

misconduct with respect to Attorney Reilly's handling of E.M.'s

divorce:

     Court One:   By failing to deliver the funds from the
     sale of the 2014 Range Rover vehicle and the funds from
     the Ameritrade account to Scribner, Attorney Reilly




                                 10
                                                     No.     2018AP1176-D


     violated former     SCR 20:1.15(d)(1)   and   current     SCR
     20:1.15(e)(1).1

     Count Two: By failing to comply with the February 26,
     2015 judgment of divorce, Attorney Reilly violated
     SCR 20:3.4(c).2

     Count Three:   By continuing to represent E.M. in the
     post-judgment proceedings while there was a significant
     risk that his representation was materially limited by
     his own personal interest with respect to the order to
     show cause for contempt, Attorney Reilly violated
     SCR 20:1.7(a)(2).3

     1 Effective July 1, 2016, substantial changes were made to
Supreme Court Rule 20:1.15, the "trust account rule." See S. Ct.
Order 14-07, 2016 WI 21 (issued Apr. 4, 2016, eff. July 1, 2016).
Because the conduct underlying this case arose prior to July 1,
2016, unless otherwise indicated, all references to the supreme
court rules will be to those in effect prior to July 1, 2016.

     Former    SCR   20:1.15(d)(1)   was    renumbered    as
     SCR 20:1.15(e)(1). The text of the rule was not changed
     and provides:

          Upon receiving funds or other property in which a
     client has an interest, or in which the lawyer has
     received notice that a 3rd party has an interest
     identified by a lien, court order, judgment, or
     contract, the lawyer shall promptly notify the client or
     3rd party in writing. Except as stated in this rule or
     otherwise permitted by law or by agreement with the
     client, the lawyer shall promptly deliver to the client
     or 3rd party any funds or other property that the client
     or 3rd party is entitled to receive.
     2 SCR 20:3.4(c) provides: "A lawyer shall not knowingly
disobey an obligation under the rules of a tribunal, except for an
open refusal based on an assertion that no valid obligation
exists."
     3   SCR 20:1.7(a)(2) provides:

          (a) Except as provided in par. (b), a lawyer shall
     not represent a client if the representation involves a
     concurrent conflict of interest. A concurrent conflict
     of interest exists if:

                                 11
                                                                 No.   2018AP1176-D



     ¶36    The second client matter detailed in the OLR's complaint

involved Attorney Reilly's representation of J.D'A. in a divorce

action.     The divorce was filed in 2010.           J.D'A. and her husband

filed a stipulated marital settlement agreement in 2011, and a

divorce judgment was entered.           The divorce judgment required the

husband to pay child support arrears, child support, maintenance,

attorney fees, and other expenses.

     ¶37    In January 2012, J.D'A.'s prior attorney filed a motion

for contempt based on J.D'A.'s ex-husband's failure to comply with

the court order support and maintenance payments.                 The ex-husband

ultimately stipulated to a finding of contempt.                  A family court

commissioner withheld entering a finding of contempt, and the

parties stipulated to dates by which the ex-husband was to meet

his payment obligations to purge the contempt.                  The family court

commissioner found the ex-husband in contempt in March 2013 and

ordered him to serve 90 days in jail, but the court stayed the

sentence for 24 months if the ex-husband made payments for child

support arrears, child support, and maintenance payments.
     ¶38    J.D'A. hired Attorney Reilly to represent her in the

family     matter    in   May   2013.        She   signed   a     written   legal

representation agreement which provided that Attorney Reilly's

legal services would be billed at $300 per hour.            She paid Attorney

             . . .

          (2) there   is   a   significant  risk   that   the
     representation of one or more clients will be materially
     limited by the lawyer's responsibilities to another
     client, a former client or a third person or by a
     personal interest of the lawyer.

                                        12
                                                            No.     2018AP1176-D



Reilly an advanced fee of $2,500.            The circuit court entered an

order substituting Attorney Reilly as counsel of record on June 4,

2013.

       ¶39    On June 14, 2013, counsel for J.D'A.'s ex-husband sent

a letter to the family court commissioner, copying Attorney Reilly,

saying that the ex-husband had a bankruptcy proceeding pending so

all enforcement/contempt proceedings should be stayed by operation

of the automatic stay in 11 U.S.C. § 362.            The bankruptcy matter

was subsequently dismissed because the ex-husband failed to file

required documents.

       ¶40    J.D'A.'s ex-husband filed a second bankruptcy petition

in September 2013.      On that date the bankruptcy court clerk issued

a   notice     of   bankruptcy   case    filing   which   stated,    "In   most

instances, the filing of the bankruptcy case automatically stays

certain collection and other actions against the debtor and the

debtor's property."       Also on that date, the ex-husband's attorney

sent a letter to Attorney Reilly advising him to the bankruptcy

filing.
       ¶41    On September 30, 2013, counsel for J.D'A.'s ex-husband

faxed a letter to the family court commissioner and counsel,

including Attorney Reilly, saying that it is a violation of the

automatic stay provision in 11 U.S.C. § 362 to proceed with the

contempt action after a bankruptcy case has been filed.

       ¶42    On September 30, 2013, the family court commissioner

held    a    hearing   regarding   the    earlier   contempt   order.       The

commissioner ordered that the family matter would be stayed as a
result of the bankruptcy filing.
                                        13
                                                           No.   2018AP1176-D



     ¶43   The    next    hearing   regarding   the   contempt   matter   was

scheduled for January 13, 2014.            On that date, Attorney Reilly

sent a letter to the family court commissioner regarding the

bankruptcy case and said he was prepared to proceed with the

contempt hearing.        Counsel for J.D'A.'s ex-husband filed a letter

with the family court commissioner saying that the bankruptcy

trustee had not yet determined what was and was not property of

the bankruptcy estate.

     ¶44   The family court commissioner held a hearing on the

contempt motion on January 13, 2014.            An attorney from Attorney

Reilly's law firm appeared on behalf of J.D'A. and argued that the

contempt was ongoing and that there did not need to be a new

finding of contempt for the period of time after the bankruptcy

was filed.       The family court commissioner made an oral ruling

stating she believed the court had the authority to lift the stay

and impose the contempt sanction and gave J.D'A.'s ex-husband until

January 31, 2014 to purge the contempt by paying $15,000.

     ¶45   On January 21, 2014, J.D'A.'s ex-husband commenced an
adversary case in bankruptcy court by filing a debtor's complaint

for willful violation of the automatic stay with respect to the

action to enforce the support order in the family matter during

the time the automatic stay was in effect.             Attorney Reilly was

represented in the adversary case by an attorney from his law firm.

The bankruptcy judge held a hearing in the adversary case on

January 30, 2014 and ruled that the family court commissioner's

January 13, 2014 oral ruling was void and that the defendants in
the adversary case were enjoined from taking any action to enforce
                                      14
                                                          No.    2018AP1176-D



the family court commissioner's oral ruling or to reduce the oral

ruling to writing.

     ¶46    On March 4, 2014, Attorney Reilly's law firm opened a

new client billing matter entitled "Client:           201407603M [D'A.] –

Reilly."    A subsequent report on that billing matter reflected

that the billing included work by Attorney Reilly's law firm dating

back to January 10, 2014.

     ¶47    Attorney Reilly and J.D'A. did not have a separate

written legal representation agreement for Attorney Reilly or his

law firm to represent her in the adversary case.

     ¶48    The   bankruptcy   judge    granted   a   motion    for   summary

judgment and dismissed the adversary complaint as to Attorney

Reilly with prejudice in July 2014.        On July 29, 2014, J.D'A. and

her ex-husband entered into a stipulation in the adversary case

stating that J.D'A. may be dismissed from the action with prejudice

and without costs or fees.        The bankruptcy court approved the

stipulation and dismissed J.D'A. with prejudice.           The bankruptcy

court also dismissed the complaint and closed the adversary case.
     ¶49    On February 16, 2016, Attorney Lani L. Williams sent

Attorney Reilly an email advising that J.D'A. had requested that

Attorney Williams take over representation of J.D'A. in the family

matter.

     ¶50    Attorney Williams met with Attorney Reilly at Attorney

Reilly's office on February 26, 2016 to discuss the case and review

the file.    At the meeting, Attorney Reilly gave Attorney Williams

a billing summary, dated February 8, 2016, for work that Attorney
Reilly and his law firm had performed defending J.D'A. in the
                                   15
                                                             No.   2018AP1176-D



family matter and a Detail Work-in-Progress report dated February

8, 2016 for work that Attorney Reilly and his law firm billed for

defending Attorney Reilly personally in the adversary case in

bankruptcy court.

     ¶51    During the February 26, 2016 meeting, Attorney Williams

requested that Attorney Reilly give her J.D'A.'s entire client

file in the family matter.      Attorney Reilly told Attorney Williams

he would only turn over the original file so she could make a copy

of it and that Attorney Williams had to return the original client

file to Attorney Reilly's office.          Attorney Reilly refused to have

his office staff copy the file, saying it would cost hundreds of

dollars and hours of staff time to complete.               Attorney Williams

agreed to copy the file and return it to Attorney Reilly in one

week.

     ¶52    Attorney Williams reviewed the client file and noted

that it contained no notes and almost no written or electronic

communications or memos between Attorney Reilly and the staff at

his law firm.      Other documents were also missing from the file,
including   over   80   pages   of   notes   and   memos   relating   to   the

bankruptcy and post-divorce proceedings and a transcript of a

hearing in the family matter.

     ¶53    On March 2, 2016, Attorney Reilly's office sent, via

electronic mail, a "Request, Consent and Order for Substitution of

Attorneys and Judgment for Attorney Fees," with the caption of the

family matter. The proposed consent and order contained a separate

consent to judgment for attorney fees in favor of Attorney Reilly
and against J.D'A. in the amount of $31,127.26.              J.D'A. did not
                                      16
                                                      No.   2018AP1176-D



sign the proposed consent and order containing the judgment for

attorney fees.

     ¶54    Attorney Williams returned J.D'A.'s original file in the

family matter to Attorney Reilly's office on March 4, 2016.

     ¶55    In a letter to Attorney Reilly dated April 14, 2016,

Attorney Williams advised Attorney Reilly that J.D'A. would not be

paying the $23,690.45 in fees and expenses that Attorney Reilly

and his law firm billed for work in defending Attorney Reilly

personally in the adversary case.

     ¶56    On May 25, 2016, J.D'A. filed a request for substitution

of attorneys in the family matter, substituting Attorney Williams

in place of Attorney Reilly.       The circuit court signed the order

of substitution that same day.

     ¶57    On November 15, 2017, Attorney Reilly sent a letter to

J.D'A. stating that his law firm "wrote off and absorbed" the

$23,690.45 in fees and expenses related to J.D'A.'s ex-husband's

"ancillary tactical bankruptcy action."

     ¶58    The OLR's complaint alleged the following counts of
misconduct with respect to Attorney Reilly's representation of

J.D'A.:

     Count Four: By billing his client for his own personal
     defense as an individually named defendant in an
     adversary case in the United States Bankruptcy Court for
     the Eastern District of Wisconsin, Attorney Reilly
     violated SCR 20:1.5(a).4

     4   SCR 20:1.5(a) provides:

          (a) A lawyer shall not make an agreement for,
     charge,   or  collect  an  unreasonable fee  or  an
     unreasonable amount for expenses. The factors to be
                                   17
                                                              No.   2018AP1176-D


    Count Five:   By failing to deliver the original case
    file to his client's successor counsel, and then by only
    allowing successor counsel to borrow the original case
    file on the condition that she copy the file at her own
    expense, Attorney Reilly violated SCR 20:1.16(d).5
    ¶59        Attorney Reilly filed an answer to the complaint on

August    3,    2018.    On   January    3,   2019,   the   parties   filed   a

    considered in determining the reasonableness of a fee
    include the following:

         (1) the time and labor required, the novelty and
    difficulty of the questions involved, and the skill
    requisite to perform the legal service properly;

         (2) the likelihood, if apparent to the client, that
    the acceptance of the particular employment will
    preclude other employment by the lawyer;

         (3) the fee customarily charged in the locality for
    similar legal services;

               (4) the amount involved and the results obtained;

         (5) the time limitations imposed by the client or
    by the circumstances;

         (6) the nature and length              of    the   professional
    relationship with the client;

         (7) the experience, reputation, and ability of the
    lawyer or lawyers performing the services; and

               (8) whether the fee is fixed or contingent.
    5    SCR 20:1.16(d) provides:

         Upon termination of representation, a lawyer shall
    take steps to the extent reasonably practicable to
    protect a client's interests, such as giving reasonable
    notice to the client, allowing time for employment of
    other counsel, surrendering papers and property to which
    the client is entitled and refunding any advance payment
    of fee or expense that has not been earned or incurred.
    The lawyer may retain papers relating to the client to
    the extent permitted by other law.

                                        18
                                                      No.    2018AP1176-D



stipulation whereby Attorney Reilly withdrew his answer to the

complaint and admitted all of the facts and allegations contained

in the complaint.   The stipulation did not contain an agreement as

to the proposed discipline.    The stipulation detailed the various

amounts that Attorney Reilly paid to the conservator and other

parties in the E.M. case.     Attorney Reilly agreed to satisfy any

remedial sanctions that might be assessed by the circuit court in

the E.M. case.

      ¶60   The hearing on the appropriate sanction to impose for

Attorney Reilly's admitted misconduct was held on January 4, 2019.

The referee issued his report and recommendation on April 29, 2019.

The referee found, by virtue of the stipulation, the OLR had proved

by clear, satisfactory, and convincing evidence that Attorney

Reilly committed the five counts of misconduct alleged in the OLR's

complaint.

      ¶61   With respect to Attorney Reilly's representation of

E.M., the referee said that Attorney Reilly justified his actions

by suggesting he was acting only on his client's behalf in making
the   disbursements.   The   referee   disagreed,   saying   since   the

disbursements were used to make payments on debts not included in

the divorce judgment, Attorney Reilly was enabling his client to

violate the circuit court's order.     The referee also said Attorney

Reilly used some of the funds to pay his own fees and in the case

of the proceeds from the car sale, he provided his law firm with

a $25,000 retainer to represent E.M. in her criminal matter.         The

referee said, "Absolute compliance with a court's decisions and
orders is at the foundation of our legal system. Neither litigants
                                 19
                                                     No.    2018AP1176-D



nor attorneys can pick and choose which court orders they decide

to follow and which they do not."

     ¶62   With respect to Attorney Reilly's representation of

J.D'A., the referee said since Attorney Reilly was aware of

J.D'A.'s financial situation, it was highly inappropriate for him

to present her with a bill which he knew she could not pay when

she retained new counsel.    The referee said the only explanation

for presenting the bill was that Attorney Reilly wanted to harass

J.D'A. for purposes of retaliation because he was angry that she

obtained a new attorney.    The referee also said:

     Additionally, Reilly must have known that it would be
     inappropriate for [J.D'A.] to pay for Reilly's own
     defense in the adversary case.     It was Reilly's own
     disregard for the power of the Automatic Stay that got
     Reilly in trouble with the Bankruptcy Court. Therefore,
     Reilly was responsible for his own representation.
     ¶63   The referee said there was no question that all of the

acts of misconduct in both cases were intentional.         The referee

said Attorney Reilly knew he should comply with the court order in

the E.M. case and deliver the funds he had received to the

conservator, but he intentionally chose not to do so.      The referee

said Attorney Reilly also knew the provisions of the divorce

judgment and he chose to disregard them.   The referee further said

that Attorney Reilly knew he could not represent both himself and

E.M. at the same time in the same case, yet he did not withdraw

from representing E.M. as was required.    With respect to Attorney

Reilly's representation of J.D'A., the referee said that Attorney

Reilly knew he had no right to retain his client's file when she
hired a new attorney, and he also knew he could not charge his

                                 20
                                                  No.    2018AP1176-D



client for the time he spent defending himself in the adversary

case in bankruptcy court.

     ¶64   The referee said Attorney Reilly appeared to minimize

the extent of injury caused by his actions in both cases and his

theory seems to be he provided good legal representation to both

clients.   The referee said Attorney Reilly also says he returned

the money to E.M.'s marital estate after the contempt finding, and

he did not try to collect the money that he claimed J.D'A. owed

him so little or no harm was done to either client.     The referee

said:

     Reilly is mistaken.    First of all, by depleting the
     [E.M.'s] marital estate on unauthorized expenditures
     (including payments to himself) he prevented the proper
     payment of the martial debts thereby exposing [M.M.] to
     a variety of credit problems. Additionally, there is no
     way to know what effect Reilly's cavalier attitude
     toward the family court's orders had upon [E.M.'s]
     bizarre behavior and her own disregard for the authority
     of the court. In any case, Reilly was far from a shining
     example for his client.

     By giving [J.D'A.] the excessive bill in retaliation for
     getting a new attorney and by asking her to sign a
     consent for entry of judgment for the bill, Reilly
     obviously caused [J.D'A.] to have considerable concern
     over how she was going to either pay the bill or fight
     its payment in court. Even though Reilly asserted later
     that he was not serious about the bill, neither [J.D'A.]
     nor her attorney knew this to be the case at the time.

     Also, by failing to promptly turn over her divorce file,
     Reilly impeded William's ability to best represent her
     client in her efforts to collect needed child support.
     Though Williams finally did get the file, after being
     harassed by Reilly, the file was incomplete. This meant
     extra work for Williams and, perhaps, a delay in getting
     the support payments.



                                21
                                                            No.    2018AP1176-D



     ¶65   The referee noted that Attorney Reilly has two prior

reprimands, a private reprimand in 1985 and a public reprimand in

2004.   The referee said Attorney Reilly improperly used some of

E.M.'s funds to pay his law firm's fees in excess of the amount

due and to pay a retainer to his own law firm in E.M.'s criminal

case.   The referee said Attorney Reilly's violation of the M.

divorce judgment was ongoing and ended only when the circuit court

intervened and found Attorney Reilly in contempt.                 The referee

said although Attorney Reilly admitted to all of the allegations

contained in the OLR's complaint, it was clear he still felt some

of his behavior in the E.M. case was justified.         The referee said

while it is not clear that E.M. was a "victim" in the traditional

sense, there is no question E.M. was very vulnerable given her

mental condition, and it is presumed E.M. relied on Attorney Reilly

to make good legal decisions on her behalf.            The referee said

J.D'A. was certainly economically vulnerable when Attorney Reilly

sought to collect his bill in an inappropriate manner and for an

inappropriate amount.       The referee noted that Attorney Reilly had
actively practiced law for 53 years and was a founding member of

his law firm, so he had substantial practice in the law.

     ¶66   As mitigating factors, the referee said Attorney Reilly

was cooperative throughout the OLR proceeding.         The referee noted

Attorney Franklyn Gimbel testified on behalf of Attorney Reilly at

the sanctions hearing and according to Attorney Gimbel, who has

known   Attorney   Reilly    for   50   years,   Attorney    Reilly    is   an

outstanding lawyer with a reputation for taking hard cases and he
has served on the Committee for the Revision of the Code of
                                    22
                                                                No.    2018AP1176-D



Professional Responsibility of the Wisconsin Bar Association.                  The

referee also noted that after Attorney Reilly was found to be in

contempt of court, his law firm did repay over $61,000 to E.M.'s

marital estate. The referee said that Attorney Reilly is obviously

sorry he finds himself in the situation he is now in and says he

regrets his behavior in both matters.

     ¶67   The referee ultimately recommended a 60-day license

suspension.      He said it is very important that Attorney Reilly

realize that disregarding the circuit court's authority, as he did

in the E.M. case, cannot be tolerated if our legal system is to

properly function.      The referee also said that Attorney Reilly

must realize he cannot let his temper get the best of him in his

dealings with his clients and his fellow attorneys.

     ¶68   The    referee   said   even    if    Attorney     Reilly    perceived

himself poorly used by J.D'A.'s act of hiring a new attorney, he

had no right to harass his client and her new attorney, to withhold

parts of the file, or to threaten his client using questionable

debt collection practices.         In addition, the referee said the
sanction imposed on Attorney Reilly must deter other attorneys

from acting improperly in the practice of law.                The referee said,

"Consistent   with    the   concept    of       progressive    discipline      and

consistent with the seriousness of the offenses outlined in the

Complaint, a loss of practice privileges is required." The referee

said a 60-day suspension was reasonable and would meet the goals

of educating both the offending lawyer and other lawyers of the

need to fully comply with the Rules of Professional Conduct for
attorneys.    The referee further recommended that Attorney Reilly
                                      23
                                                                  No.     2018AP1176-D



pay the full costs of the proceeding and that he be ordered to

fully comply with the circuit court's order in the E.M. case.

     ¶69    In his appeal, Attorney Reilly argues that a suspension

is an excessive sanction for his admitted misconduct and that a

public    reprimand       is   an     appropriate     and   sufficient     level   of

discipline.        Attorney Reilly accuses the referee of unfairly

extending the factual record to fit his view that Attorney Reilly

is "a bad actor."      Attorney Reilly says he never set out to commit

misconduct.       He says with respect to the E.M. case, E.M. was an

unusually troublesome client.              He notes Judge Malloy opined that

E.M. has serious mental health issues.                Attorney Reilly said that

E.M. went on a $74,000 shopping spree, forged checks, was jailed

multiple times for contempt, and finally tried to arrange for

someone to harm both her ex-husband and Judge Malloy.

     ¶70    Attorney       Reilly       says    while    the    divorce     judgment

attempted    to    bring       some    order    to   E.M.'s    financial    life   by

prioritizing certain debts, allocating money to address them, and

appointing Scribner Cohen to manage her money, the judgment of
divorce    could    not    have       anticipated    E.M.'s    criminal     conduct.

Attorney Reilly said, "Suddenly, [E.M.] was in need of criminal

defense, and Attorney Reilly had to think creatively about how to

fund it.    Attorney Reilly believed at the time that selling the

Land Rover was an acceptable course of action, though ultimately

this proved not to be the case."                     Attorney Reilly said the

situation was chaotic, and although he does not contest the fact

that his actions were inconsistent with the express terms of the
judgment of divorce, he says the disbursements he made were
                                           24
                                                           No.     2018AP1176-D



legitimate expenses and his actions "were the product of having to

respond to urgent, bizarre, and unforeseeable circumstances, and

the   actions   he   took   were   for    [E.M.'s]   benefit.      They   were

misconduct, but without malicious intent."

      ¶71   With respect to J.D'A., Attorney Reilly said he knew

very well she was in dire financial straits.            He again agrees he

did not handle the matter properly, and he says he did not expect

the invoice he presented to Attorney Williams to be paid.            He says,

his "effort to collect an unreasonable fee was half-hearted, at

most, and caused no harm to the client."             Attorney Reilly also

admits he did not turn over J.D'A.'s file as he should have when

Attorney Williams requested it, and he agrees he should have borne

the cost of copying the file.

      ¶72   Attorney Reilly argues that although he has previously

received two reprimands, those events are far in the past and

concern conduct unrelated to the present matter.                 He disagrees

with the referee that he acted with a dishonest or selfish motive,

and he disputes the fact that his actions amounted to a continuing
pattern of misconduct.

      ¶73   Attorney Reilly agrees that E.M. is vulnerable, but he

says he worked on her behalf and for her benefit and says she is

not his victim.      He says that to the extent there is a victim in

this case, it is J.D'A. "who was the recipient of a piece of

passive-aggressive correspondence from Attorney Reilly.               She was

certainly financially vulnerable, but she was victimized only to

the extent that she received a request to consent to fees.                 She
did not consent, and therefore suffered no financial harm."
                                     25
                                                                       No.    2018AP1176-D



      ¶74    Attorney        Reilly   says    there      are    numerous      mitigating

factors in this case, including his timely good faith effort to

rectify     the    consequences       of    his   misconduct;         his    cooperation

throughout the proceeding; his character, reputation, and history

of   service      to   the    State   Bar;    the      fact    he    has    already    been

sanctioned in the E.M. matter in the form of a contempt order; the

fact that he is remorseful for his misconduct; and the fact that

15 years have passed since he received his last reprimand.

      ¶75    Based on all these factors, Attorney Reilly argues that

a public reprimand would be an appropriate level of discipline.

In support of this argument, he points to In re Disciplinary

Proceedings       Against     Tjader,      2018 WI 96,    384 Wis. 2d 51,       918
N.W.2d 418, in which an attorney with substantial experience in

the practice of law and two prior reprimands received a public

reprimand after stipulating to six counts of misconduct involving

three clients.

      ¶76    The OLR argues that the 60-day suspension recommended by

the referee is an appropriate level of discipline.                               The OLR
acknowledges       that      the   referee's      report       contains      some     minor

mistakes of fact in a very fact intensive case.                      For instance, the

OLR notes the referee stated that the Ameritrade funds were applied

to pay items not listed in the divorce judgment and did not pay

any of the items that were listed, when in fact, some of the

Ameritrade funds were used to pay some of the debts listed in the

divorce judgment.            The OLR says the important point the referee

was making was that many of the expenses not in the divorce


                                            26
                                                                 No.   2018AP1176-D



judgment were paid by Attorney Reilly, leaving a number of debts

specified in the judgment of divorce unpaid.

     ¶77    The OLR says the referee properly considered the nature

of Attorney Reilly's misconduct and considered both aggravating

and mitigating factors.           The OLR says Attorney Reilly disobeyed a

court order on multiple occasions, ignored a conflict of interest,

tried to collect an unreasonable fee, and failed to turn over a

client's file.         The OLR says that Attorney Reilly's conduct is

analogous to that In re Disciplinary Proceedings Against Marchan,

2018 WI 30, 380 Wis. 2d 598, 910 N.W.2d 531 in which an attorney

received     a    six-month       suspension     for,    among    other      things,

attempting       to   collect     an    unreasonable    fee    after   not    having

previously       billed     the        client   and,    upon     termination        of

representation, refusing to give the client the file unless the

client agreed to make a copy for Attorney Marchan at the client's

expense.

     ¶78    The OLR says whatever sanction this court imposes should

impress upon Attorney Reilly the seriousness of his misconduct and
should deter other attorneys from committing similar misconduct.

The OLR says the record supports the referee's recommendation of

a 60-day suspension and a requirement that Attorney Reilly be

ordered to fully comply with the trial court's order in the E.M.

case regarding the amount to be repaid by Attorney Reilly to E.M.'s

estate.

     ¶79    In his reply brief, Attorney Reilly appeals to this

court's    sense      of   proportionality.        He   again    notes       that   he
stipulated to all of the counts in the complaint.                 He says to the
                                           27
                                                                No.   2018AP1176-D



extent money was to be repaid, it has been.             He says the lasting

effects of his misconduct, to the extent they exist, truly are

minimal.     He says he acknowledges his actions were wrongful.                He

says his prior discipline is remote in time.          He says the referee's

and the OLR's allegations of selfish motive are at best attenuated.

He says under the particular circumstances presented here, a 60-

day suspension is excessive and a public reprimand would be an

appropriate level of discipline.

     ¶80   A referee's findings of fact are affirmed unless clearly

erroneous.     Conclusions of law are reviewed de novo.               See In re

Disciplinary Proceedings Against Eisenberg, 2004 WI 14, ¶5, 269
Wis. 2d 43, 675 N.W.2d 747. The court may impose whatever sanction

it sees fit, regardless of the referee's recommendation.                  See In

re Disciplinary Proceedings Against Widule, 2003 WI 34, ¶44, 261
Wis. 2d 45, 660 N.W.2d 686.

     ¶81   There has been no challenge to any of the referee's

findings of fact, and accordingly we adopt them.                We further agree

with the referee's conclusions of law that Attorney Reilly violated
the Supreme Court Rules set forth above.

     ¶82   Turning   to   the   appropriate     level      of    discipline,   we

conclude that the 60-day suspension recommended by the referee is

an appropriate sanction for Attorney Reilly's misconduct.

     ¶83   Although no two disciplinary proceedings are identical,

we find this case to be somewhat analogous to In re Disciplinary

Proceedings    Against    Hudec,   2019 WI 39,   386 Wis. 2d 371,       925
N.W.2d 540.    In that case, an attorney with 40 years of experience
who had a series of private and public reprimands received a 60-
                                     28
                                                    No.   2018AP1176-D



day suspension after stipulating to six counts of misconduct

arising out of two client matters. The misconduct included failing

to act with reasonable diligence and promptness in representing a

client; failing to keep a client reasonably informed about the

status of the matter; and failing to make a reasonably diligent

effort to comply with discovery requests.

     ¶84   This court has long adhered to the concept of progressive

discipline in attorney regulatory cases.    See In re Disciplinary

Proceedings Against Netzer, 2014 WI 7, ¶49, 352 Wis. 2d 310, 841
N.W.2d 820.   Even though Attorney Reilly has not been disciplined

since 2004, this is his third disciplinary proceeding.            The

misconduct at issue here is serious and involved Attorney Reilly

intentionally disregarding a circuit court divorce judgment and

disregarding the automatic stay in a bankruptcy case.       Imposing

another reprimand would unduly depreciate the seriousness of the

misconduct at issue.

     ¶85   We also agree with the referee that Attorney Reilly

should be required to fully comply with any future circuit court
orders in the E.M. case and should be required to satisfy any

additional financial obligations that may be ordered.     As is our

usual custom, we find it appropriate to assess the full costs of

the proceeding against Attorney Reilly.

     ¶86   IT IS ORDERED that the license of Richard E. Reilly to

practice law in Wisconsin is suspended for a period of 60 days,

effective April 2, 2020.




                                 29
                                                      No.    2018AP1176-D



     ¶87   IT IS FURTHER ORDERED that Richard E. Reilly shall be

required to satisfy any additional financial obligations that may

be ordered by the circuit court in the E.M. case.

     ¶88   IT IS FURTHER ORDERED that Richard E. Reilly shall comply

with the provisions of SCR 22.26 concerning the duties of a person

whose license to practice law in Wisconsin has been suspended.

     ¶89   IT IS FURTHER ORDERED that within 60 days of the date of

this order, Richard E. Reilly shall pay to the Office of Lawyer

Regulation the costs of this proceeding, which are $15,830.87 as

of September 5, 2019.

     ¶90   IT   IS   FURTHER   ORDERED   that   compliance   with    all

conditions of this order is required for reinstatement.              See

SCR 22.28(2).




                                  30
                                                      No.    2018AP1176-D.akz




    ¶91   ANNETTE KINGSLAND ZIEGLER, J.          (dissenting).        While I

agree that Attorney Reilly's conduct warrants more than a public

reprimand,   I   would   impose   a   30-day   suspension.       In    In   re

Disciplinary Proceedings Against Schnitzler, 140 Wis. 2d 574, 412
N.W.2d 124 (1987), this court adopted the policy of imposing a

minimum 60-day period of suspension, in large part because it

concluded a 30-day suspension period was not sufficient time for

an attorney to notify clients, courts, administrative agencies,

and attorneys for opposing parties of the suspension.            The advent

of electronic communications has largely obviated this concern.

Adhering to the policy of 60-day minimum suspension deprives the

court of the ability to impose an appropriate level of discipline

commensurate with the particular facts of each case.

    ¶92   Accordingly, I respectfully dissent.

    ¶93   I am authorized to state that Justice REBECCA GRASSL

BRADLEY joins this dissent.




                                      1
    No.   2018AP1176-D.akz




1